DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 08/05/21 (“Amend.”), in which: claims 1 and 13 are amended and the rejection of the claims are traversed.  Claims 1-20 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 2, 3, 6, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2018/0059829) in view of Chen (hereinafter “Mo”) (US Publication 2017/0221439).
Regarding independent claim 1, Chen teaches a display device comprising:
a plurality of pixels, (Chen teaches a plurality of pixels ([0002]), which is also well-known in the field of displays);
a scan driver comprising a plurality of stages, wherein each of the stages supplies a scan signal to a corresponding one of the scan lines, (In [0002,0006], Chen teaches of using a gate circuit having a plurality of stages which are cascade coupled and are used to drive the gate lines.  Each stage, illustrated in Figs. 3/4 outputs a signal to a gate line);
wherein each of the stages comprises:
a node controller which supplies a second output signal of a previous stage to a first node based on an input signal…. (Fig. 4 illustrates a node controller, 100 which supplies a second output signal of a previous stage (Q(last), stage transfer signal, [0007]) to a first node based on an input signal);
a first inverter connected between the first node and a second node; (First inverter, 200 ([0010]) which is located between the first node (portion between 100 and 200) and a second node (portion between 200 and 400));
a buffer which supplies a voltage of the second node to a first output terminal based on an input signal of a second clock terminal; and (Buffer portion, 400, which Chen teaches in [0007], latches the stage transfer signal and transfer a voltage of a second node to a 
a second inverter directly connected between the first output terminal and a second output terminal (Second inverter, NAND directly connected between the first output terminal and a second output terminal (output node of NAND));
Although Chen teaches of having a plurality of pixels and a stage of the gate driver providing a signal to a gate line and a node controller; Chen does not explicitly disclose/illustrate:
wherein each of the pixels is connected to a corresponding one of a plurality of scan lines; and; …based on an input signal of a first clock terminal or a first output signal of the previous stage;
However, in the same field of endeavor, Mo illustrates in in Fig. 1 of having a node controller, 1 which supplies a second output signal of a previous stage, G[n-1] based on an input signal of a first clock terminal, CLK1.  Additionally, Mo discloses having a matrix of pixels and providing gate-scanning signals to rows of pixels ([0003]).  See also gate line driving stage in Fig. 1.  Mo further discloses a capacitor, C1 located between a first node and a gate low voltage line, VSS.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device with a node controller and plurality of pixels, as taught by Chen; to include the features of having pixels connected to a corresponding one of a plurality of scan/gate lines and having a node controller supplying a second output signal based on a first clock terminal, as disclosed by Mo to maintain stability of the gate driver circuit ([0007]).
Regarding dependent claim 4, Chen, as modified by Mo, discloses the display device of claim 1, wherein the first inverter comprises:

a fifth transistor which supplies a gate high voltage to the second node, when the first node has a gate low voltage; and a sixth transistor which supplies the gate low voltage to the second node, when the first node has the gate high voltage.
However, Chen teaches of the components of an inverter/buffer portion as illustrated in Fig. 6.  Fig. 6 illustrates a fifth transistor, which provides a gate high voltage to a second node when the gate node has a low voltage and a sixth transistor which supplies the gate low voltage to the second node when the gate (first node) voltage has a gate high voltage.
Chen contains a "base" device/method of a display device having an inverter.  Chen further teaches of a circuit configuration using a fifth and sixth transistor to provide an inverter that has been improved in the same way as the claimed invention.  The known “configuration (improvement)” of an inverter could have been applied in the same way to the "base" device/method of inverter, 200 and the results would have been predictable and resulted in the inverter, 200 to be configured with fifth and sixth transistors in the configuration illustrated in Fig.6.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.
Regarding dependent claim 5, Chen, as modified by Mo, discloses the display device of claim 4, wherein:
a gate electrode of the fifth transistor is connected to the first node, a first electrode of the fifth transistor is connected to a gate high voltage line which supplies the gate high voltage, and a second electrode of the fifth transistor is connected to the second node; and a gate electrode of the sixth transistor is connected to the first node, a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to a gate low voltage line which supplies the gate low voltage (Chen, Fig. 6).
Regarding dependent claim 8, Chen, as modified by Mo, discloses the display device of claim 1, wherein the second inverter comprises:
a seventh transistor which supplies a gate high voltage to the....output terminal, when the first output terminal has a gate low voltage; and an eighth transistor which supplies the gate low voltage to the....output terminal, when the first output terminal has the gate high voltage (See Fig. 9 of Chen);
Regarding dependent claim 9, Chen, as modified by Mo and Dwyer, discloses the display device of claim 8, wherein:
a gate electrode of the seventh transistor is connected to the first output terminal, a first electrode of the seventh transistor is connected to a gate high voltage line which supplies the gate high voltage, and a second electrode of the seventh transistor is connected to the second output terminal; and a gate electrode of the eighth transistor is connected to the first output terminal, a first electrode of the eighth transistor is connected to the second output terminal, and a second electrode of the eighth transistor is connected to a gate low voltage line which supplies the gate low voltage (See Fig. 9 of Chen).

Regarding dependent claim 10, Chen, as modified by Mo, discloses the display device of claim 1, wherein each of the stages further comprises:
a third inverter connected between the second output terminal and a third output terminal (Chen, Fig. 4, Third inverter, IN2, the output thereof is considered the third output terminal).
Regarding dependent claim 11, Chen, as modified by Mo, discloses the display device of claim 10, wherein the third inverter comprises:
a ninth transistor which supplies a gate high voltage to the third output terminal, when the second output terminal has a gate low voltage; and (Chen, Fig. 4, T7);
a tenth transistor which supplies the gate low voltage to the third output terminal, when the second output terminal has the gate high voltage (Chen, Fig. 4, T8).
Regarding dependent claim 12, Chen, as modified by Mo, discloses the display device of claim 11, wherein:
a gate electrode of the ninth transistor is connected to the second output terminal, a first electrode of the ninth transistor is connected to a gate high voltage line which supply the gate high voltage, and a second electrode of the ninth transistor is connected to the third output terminal; and a gate electrode of the tenth transistor is connected to the second output terminal, a first electrode of the tenth transistor is connected to the third output terminal, and a second electrode of the tenth transistor is connected to a gate low voltage line which supplies the gate low voltage (See Fig. 4 Chen, IN2, Transistors, T7 and T8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2018/0059829) in view of Chen (hereinafter “Mo”) (US Publication 2017/0221439) and in further view of Lee (US Publication 2008/0036725).
Regarding dependent claim 14, Chen, as modified by Mo, discloses the display device of claim 1, wherein:
Although the combination of references disclose having multiple stages in a gate driver, they do not appear to explicitly disclose:
a (2n-l)th stage among the stages receives a first clock signal at the first clock terminal and receives a second clock signal at the second clock terminal, wherein n is a natural number; and a 2nth stage among the stages receives the second clock signal at the first clock terminal and receives the first clock signal at the second clock terminal
However, in the same field of endeavor, Lee illustrates in Fig. 2 the above clock connections in reference to stages, SRC2 and SRC3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stages disclosed by the combination of references; to include a (2n-l)th stage among the stages receives a first clock signal at the first clock terminal and receives a second clock signal at the second clock terminal, wherein n is a natural number; and a 2nth stage among the stages receives the second clock signal at the first clock terminal and receives the first clock signal at the second clock terminal, as disclosed by Lee, to provide a display having a gate driver capable of reducing driving defects ([0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2018/0059829) in view of Chen (hereinafter “Mo”) (US Publication 2017/0221439) and in further view of Lim (US Publication 2015/0287376).
Regarding dependent claim 15, Chen, as modified by Mo, discloses the display device of claim 1, but do not explicitly disclose, wherein:
a first start terminal of a kth stage among the stages is connected to a first output terminal of a (k-l)th stage, and a second start terminal of the kth stage is connected to a second output terminal of the (k-l)th stage, wherein k is a natural number of two or greater.
However, in same field of endeavor, Lim illustrates in Fig. 3 of having a kth stage (STj+2) having a first start terminal (lin) connected to a first output terminal, lout of a k-1 stage (STj+1) and a second start terminal, S of the kth stage is connected to a second output terminal, OUT2 of the k-1 stage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stages in the combination of references; to include a first start terminal of a kth stage among the stages is connected to a first output terminal of a (k-l)th stage, and a second start terminal of the kth stage is connected to a second output terminal of the (k-l)th stage, wherein k is a natural number of two or greater, as disclosed by Lim, to provide a gate driver with reduced power consumption ([0039]).

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2018/0059829) in view of Chen (hereinafter “Mo”) (US Publication 2017/0221439) and in further view of Gao (US Publication 2018/0130410).
Regarding dependent claim 16, Chen, as modified by Mo, discloses the display device of claim 10, wherein each of the plurality of pixels comprises:
a light-emitting element (Chen and Mo teach of having pixels in the display device);
Although Chen and Mo teach of having a light-emitting element (pixels), they do not appear to explicitly teach/illustrate:
However, Gao illustrates in Fig. 1:
a driving transistor which controls a drive current flowing in the light-emitting element (DTFT);
a first switching transistor which selectively supplies an initialization voltage to a gate electrode of the driving transistor; (T1);
a second switching transistor which selectively supplies a data voltage to a first electrode of the driving transistor (T2);
a third switching transistor which selectively connects a second electrode of the driving transistor to the gate electrode thereof; (T3);
a fourth switching transistor which selectively supplies the initialization voltage to a first electrode of the light-emitting element (T4);
a fifth switching transistor which selectively supplies a drive voltage to the first electrode of the driving transistor; and (T5);
a sixth switching transistor which selectively connects the second electrode of the driving transistor to the first electrode of the light-emitting element (t6).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a plurality of pixels, as disclosed by the combination of Chen and Mo; to include the feature of wherein the plurality of pixels include: a driving transistor which controls a drive current flowing in the light-emitting element; a first switching transistor which selectively supplies an initialization voltage to a gate electrode of the driving transistor; a second switching transistor which selectively supplies a data voltage to a first electrode of the driving transistor; a third switching transistor which selectively connects a second electrode of the driving transistor to the gate electrode thereof; a fourth switching transistor which selectively supplies the initialization voltage to a first electrode of the light-emitting element; a fifth switching transistor which selectively supplies a drive voltage to the first electrode of the driving transistor; and a sixth switching transistor which selectively connects the second electrode of the driving transistor to the first electrode of the light-emitting element, as disclosed by Gao, to provide a pixel circuit which addresses the problem of different brightness due to parasitic capacitance  ([0019]).
Regarding dependent claim 17, Chen, as modified by Mo and Gao, discloses the display device of claim 16, wherein:
the second switching transistors and the third switching transistors of the pixels arranged in a kth row among the plurality of pixels are turned on based on an output signal of the second output terminal of a kth stage among the stages, wherein k is a natural number of two or greater (Gao illustrates in Fig. 1 of second and third switching transistors turned on a by a scan signal.  Chen teaches of providing an output scan signal based on a second output terminal.  Therefore, the combination of references disclose the above limitations based on the teachings of the prior art).
Regarding dependent claim 20, Chen, as modified by Mo and Gao, discloses the display device of claim 16, wherein:
The combination of references do not explicitly disclose:
types of the first switching transistor and the fourth switching transistor are different from types of the second switching transistor and the third switching transistor 
However, Gao discloses in [0045] of being able to having the transistors of the pixel circuit as P-type or N-type transistors.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to specific transistors be the same or different type transistors because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Gao because Gao teaches having different types of transistors would provide the same pixel circuit.  Therefore, it would have been an obvious matter of design choice to have types of the first switching transistor and the fourth switching transistor are different from types of the second switching transistor and the third switching transistor.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2018/0059829) in view of Chen (hereinafter “Mo”) (US Publication 2017/0221439) Gao (US Publication 2018/0130410) and in further view of So (US Publication 2014/0152629).
Regarding dependent claim 18, Chen, as modified by Mo and Gao, discloses the display device of claim 16, wherein:
the first switching transistors of the pixels arranged in a kth row among the plurality of pixels (As taught by the combination of references and more specifically, Gao, T1 receiving a scan 1 signal);
The combination of references do not explicitly disclose:
are turned on based on an output signal of the third output terminal of a (k-l)th stage among the stages.
However, in the same field of endeavor, So discloses a shift register stage providing two gate line signals based on an output signal of a k-1 stage among the stages.  See Fig. 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having first switching transistors among a plurality of pixels and operated by a gate/scan signal, as disclosed by the combination of references; to include the feature of turning on pixels based on an output signal of the third output terminal of a k-1 stage among the stages, as disclosed by So, to provide a shift register with a reduced area ([0016]).
The combination of references provide the first switching transistors of the pixels arranged in a kth row among the plurality of pixels are turned on based on an output signal of the third output terminal of a (k-l)th stage among the stages.
Regarding dependent claim 18, Chen, as modified by Mo and Gao, discloses the display device of claim 16, wherein:
the fourth switching transistors of the pixels arranged in a kth row among the plurality of pixels (As taught by the combination of references and more specifically, Gao, T4 receiving a scan signal);
The combination of references do not explicitly disclose:
are turned on based on an output signal of the third output terminal of a kth stage among the stages, wherein k is a natural number of two or more
However, in the same field of endeavor, So discloses a shift register stage providing two gate line signals based on an output signal of a k-1 stage among the stages.  See Fig. 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having first switching transistors among a plurality of pixels and operated by a gate/scan signal, as disclosed by the combination of references; to include the feature of turning on pixels based on an output signal of the third output terminal of a k stage among the stages, as disclosed by So, to provide a shift register with a reduced area ([0016]).
The combination of references provide the first switching transistors of the pixels arranged in a kth row among the plurality of pixels are turned on based on an output signal of the third output terminal of a kth stage among the stages, wherein k is a natural number of two or more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693